Exhbit 10(b)

 
ANGIODYNAMICS, INC.
2004 STOCK AND INCENTIVE AWARD PLAN
(As amended)
________
 
1.  Purposes. The primary purposes of this Plan are (a) to provide competitive
equity incentives that will enable the Company to attract, retain, motivate and
reward persons who render services that benefit the Company or other enterprises
in which the Company has a significant interest and (b) to align the interests
of such persons with the interests of the Company’s shareholders generally.
 
2.  Definitions. Unless otherwise required by the context, the following terms,
when used in this Plan, shall have the meanings set forth in this Section 2.
 
 
(a)
“Affiliate” means an affiliate as defined in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 
 
(b)
“Allied Enterprise” means a business enterprise, other than the Company or a
Subsidiary, in which the Committee determines the Company has a significant
interest, contingent or otherwise. E-Z-EM, Inc. shall be deemed to be an Allied
Enterprise while it is an Affiliate of the Company.

 
 
(c)
“Appreciation-Only Award” means (i) Options and Stock Appreciation Rights the
exercise price of which is equal to at least 100% of Fair Market Value on the
date on which the Options or Stock Appreciation Rights are granted, and
(ii) Linked Stock Appreciation Rights that are granted as an alternative to the
related Option after the date of grant of such Option, the exercise price of
which Stock Appreciation Rights is equal to at least 100% of Fair Market Value
on the date on which such Option was granted.

 
 
(d)
“Award” means an award granted under this Plan in one of the forms provided for
in Section 3(a).

 
 
(e)
“Beneficiary” means a person or entity (including but not limited to a trust or
estate), designated in writing by a Service Provider or other rightful holder of
an Award, on such forms and in accordance with such terms and conditions as the
Committee may prescribe, to whom such Service Provider’s or other rightful
holder’s rights under the Plan shall pass in the event of the death of such
Service Provider or other rightful holder. In the event that the person or
entity so designated is not living or in existence at the time of the death of
the Service Provider or other rightful holder of the Award, or in the event that
no such person or entity has been so designated, the “Beneficiary” shall mean
the legal representative of the estate of the Service Provider or other rightful
holder, or the person or entity to whom the Service Provider’s or other rightful
holder’s rights with respect to the Award pass by will or the laws of descent
and distribution.

 
 
(f)
“Board” or “Board of Directors” means the Board of Directors of the Company, as
constituted from time to time.

 
 
(g)
“Change in Control” means that any of the following events has occurred:

 
 
i.
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph
(iii) below; or

 
 
ii.
the following individuals cease for any reason to constitute a majority of the
number of directors serving on the Board: individuals who, at the beginning of
any period of two consecutive years or less (not including any period prior to
the Effective Date), constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of such period or whose appointment, election or nomination for
election was previously so approved or recommended; or

 
 
iii.
there is consummated a merger or consolidation of the Company or any Subsidiary
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, at least 60% of the combined voting power of the securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing more than 40% or more of the combined voting power of
the Company’s then outstanding securities; or

 
 
iv.
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 
For purposes of the foregoing provisions of this Section 2(g),
 
 
(A)
the term “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act;

 
 
(B)
the term “Effective Date” shall mean the date on which the Plan is effective as
provided in Section 11 hereof; and

 
 
(C)
the term “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 
 
(h)
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. References to a particular section of the Code shall include
references to any related Treasury Regulations and to successor provisions of
the Code.

 
 
(i)
“Committee” means the committee appointed by the Board of Directors to
administer the Plan pursuant to the provisions of Section 12(a) below.

 
 
(j)
“Common Stock” means common stock of the Company, par value $.01 per share.

 
 
(k)
“Company” means AngioDynamics, Inc., a Delaware corporation, and, except for
purposes of determining under Section 2(g) hereof whether or not a Change in
Control has occurred, shall include its successors.

 
 
(l)
“Dollar-Denominated Awards” means Performance Unit Awards and any other
Incentive Award the amount of which is based on a specified amount of money
(other than an amount of money determined by reference to the Fair Market Value
of a specified number of shares of Common Stock). Options and Stock Appreciation
Rights are not Dollar-Denominated Awards.

 
 
(m)
“Employee” means any person who is employed by the Company or a Subsidiary on a
full-time or part-time basis, including an officer or director if he is so
employed.

 
 
(n)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 
 
(o)
“Fair Market Value” on a particular date means as follows:

 
 
i.
The mean between the high and low sale prices of a share of Common Stock on such
date, as reported by the National Association of Securities Dealers, Inc.
Automated Quotation System or such other system then in use with regard to the
Common Stock or, if on such date the Common Stock is publicly traded but not
quoted by any such system, the mean of the closing bid and asked prices of a
share of Common Stock on such date as furnished by a professional market maker
making a market in the Common Stock; or

 
 
ii.
If in (i) above, there were no sales on such date reported as provided above,
the respective prices on the most recent prior day on which a sale was so
reported.

 
In the case of an Incentive Stock Option, if the foregoing method of determining
fair market value should be inconsistent with Section 422 of the Code, “Fair
Market Value” shall be determined by the Committee in a manner consistent with
Section 422 of the Code and shall mean the value as so determined.
 
 
(p)
“General Counsel” means the General Counsel of the Company serving from time to
time.

 
 
(q)
“Incentive Award” means an amount of money that is paid or a number of shares of
Common Stock that are issued, or a right to be paid an amount of money or to be
issued a number of shares of Common Stock that is granted, subject to and in
accordance with Section 5 and the other applicable provisions of the Plan. The
term “Incentive Award” does not include Options or Stock Appreciation Rights.

 
 
(r)
“Incentive Stock Option” means an option, including an Option as the context may
require, intended to meet the requirements of Section 422 of the Code.

 
 
(s)
“Linked Stock Appreciation Rights” means Stock Appreciation Rights that are
linked to all or any part of an Option, subject to and in accordance with
Section 8(a), 8(b) and the other applicable provisions of the Plan.

 
 
(t)
“Non-Statutory Stock Option” means an option, including an Option as the context
may require, which is not intended to be an Incentive Stock Option.

 
 
(u)
“Option” means an option granted under this Plan to purchase shares of Common
Stock. Options may be Incentive Stock Options or Non-Statutory Stock Options.

 
 
(v)
“Performance-Based Compensation” means compensation that satisfies the
requirements applicable to “performance-based compensation” under Code
Section 162(m)(4)(C).

 
 
(w)
“Performance Share Award” means a right granted subject to and in accordance
with Section 5 and the other applicable provisions of the Plan (including,
without limitation, Section 5.II., 5.II.(d), and 6(e)) to receive a specified
number of shares of Common Stock, and/or an amount of money determined by
reference to the Fair Market Value of a specified number of shares of Common
Stock, at a future time or times if a specified performance goal is attained and
any other terms or conditions specified by the Committee are satisfied.

 
 
(x)
“Performance Unit Award” means a right granted subject to and in accordance with
Section 5 and the other applicable provisions of the Plan (including, without
limitation, Section 5.II., 5.II.(d), and 6(e)) to receive a specified amount of
money (other than an amount of money determined by reference to the Fair Market
Value of a specified number of shares of Common Stock), or shares of Common
Stock having a Fair Market Value equal to such specified amount of money, at a
future time or times if a specified performance goal is attained and any other
terms or conditions specified by the Committee are attained.

 
 
(y)
“Plan” means the AngioDynamics, Inc. Stock and Incentive Award Plan set forth in
these pages, as amended from time to time.

 
 
(z)
“Restricted Stock Award” means shares of Common Stock which are issued to a
Service Provider in accordance with Section 5.I. and the other applicable
provisions of the Plan subject to restrictions and/or forfeiture provisions
specified by the Committee that will cease to apply at a future time or times if
continued employment conditions and/or other terms and conditions specified by
the Committee are satisfied.

 
 
(aa)
“Restricted Stock Unit Award” means shares of Common Stock that will be issued
to a Service Provider at a future time or times subject to and in accordance
with Section 5.I. below and the other applicable provisions of the Plan if
continued employment conditions and/or other terms and conditions specified by
the Committee are satisfied.

 
 
(bb)
“SEC Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Exchange Act, as such rule or any successor rule may be in
effect from time to time.

 
 
(cc)
“Section 16 Person” means a person subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company.

 
 
(dd)
“Service Provider” means a person who renders, has rendered or who the Committee
expects to render services that benefit or will benefit the Company or a
Subsidiary or an Allied Enterprise, in the capacity of employee, director,
independent contractor, agent, advisor, consultant, representative or otherwise,
and includes but is not limited to (i) Employees, (ii) personal service
corporations, limited liability companies and similar entities through which any
such person renders, has rendered or is expected to render such services, and
(iii) members of the Board who are not Employees.

 
 
(ee)
“Stock Appreciation Right” means a right granted subject to and in accordance
with Section 8 and the other applicable provisions of the Plan.

 
 
(ff)
“Subsidiary” means a corporation or other form of business association of which
shares (or other ownership interests) having more than 50% of the voting power
are owned or controlled, directly or indirectly, by the Company; provided,
however, that in the case of an Incentive Stock Option, the term “Subsidiary”
shall mean a Subsidiary (as defined by the preceding clause) which is also a
“subsidiary corporation” as defined in Section 424(f) of the Code.

 
3.  Grants of Awards
 
 
(a)
Subject to the provisions of the Plan, the Committee may at any time, and from
time to time, grant the following types of awards to any Service Provider:

 
 
i.
Incentive Awards, which may but need not be in the form of Performance Share
Awards, Performance Unit Awards, Restricted Stock Awards, or Restricted Stock
Unit Awards;

 
 
ii.
Options; and

 
 
iii.
Stock Appreciation Rights.

 
Any provision above of this Section 3(a) to the contrary notwithstanding, the
Committee may grant Incentive Stock Options only to Service Providers who are
Employees.
 
 
(b)
After an Award has been granted,

 
 
i.
the Committee may waive any term or condition thereof that could have been
excluded from such Award when it was granted, and

 
 
ii.
with the written consent of the affected participant, may amend any Award after
it has been granted to include (or exclude) any provision which could have been
included in (or excluded from) such Award when it was granted,

 
and no additional consideration need be received by the Company in exchange for
such waiver or amendment.
 
 
(c)
The Committee may (but need not) grant any Award linked to another Award,
including, without limitation, Options linked to Stock Appreciation Rights.
Linked Awards may be granted as either alternatives or supplements to one
another. The terms and conditions of any such linked Awards shall be determined
by the Committee, subject to the provisions of the Plan.

 
 
(d)
No Service Provider shall acquire any rights in or to or with respect to any
Award unless and until a written instrument signed by an officer of the Company
and setting forth the terms and conditions of such Award is delivered to him and
returned to the designated Company representative subscribed by the Service
Provider within the time, if any, prescribed therefore by the Committee or its
delegate. Any such instrument shall be consistent with this Plan and incorporate
it by reference. Subscribing such instrument and returning it to the designated
Company representative as aforesaid shall constitute the Service Provider’s
irrevocable agreement to and acceptance of the terms and conditions of the Award
set forth in such instrument and of the Plan applicable to such Award.

 
 
(e)
The Committee may grant Awards that qualify as Performance-Based Compensation,
as well as Awards that do not qualify as Performance-Based Compensation. Any
provision of the Plan to the contrary notwithstanding, the Plan shall be
interpreted, administered and construed to permit the Committee to grant Awards
that qualify as Performance-Based Compensation as well as Awards that do not so
qualify, and any provision of the Plan that cannot be so interpreted,
administered or construed shall to that extent be disregarded.

 
 
(f)
The Plan is intended to enable the Committee to grant Options that qualify for
the tax treatment applicable to incentive stock options under Section 422 of the
Code, as well as Options and other Awards that do not qualify for such tax
treatment. Any provision of the Plan to the contrary notwithstanding, the Plan
shall be interpreted, administered and construed to enable the Committee to
grant Options that qualify for the tax treatment applicable to incentive stock
options under Section 422 of the Code as well as Options and other Awards that
do not qualify for such tax treatment, and any provision of the Plan that cannot
be so interpreted, administered or construed shall to that extent be
disregarded.

 
4.  Stock Subject to this Plan; Award Limits
 
 
(a)
Subject to the provisions below of Sections 4(c) and 4(d) and Section 10,

 
 
i.
the maximum aggregate number of shares of Common Stock which may be issued
pursuant to Awards is 4,750,000 shares of Common Stock. Not more than 80% of
such maximum aggregate number of shares may be issued pursuant to Options that
are Incentive Stock Options; and

 
 
ii.
the maximum number of shares of Common Stock with respect to which Options or
Stock Appreciation Rights may be granted during any calendar year to any
Employee or other Service Provider is 500,000 shares of Common Stock; and

 
 
iii.
the maximum number of shares of Common Stock with respect to which any and all
Awards other than Appreciation-Only Awards and Dollar-Denominated Awards may be
granted in any one calendar year to any Employee or other Service Provider is
100,000 shares of Common Stock; and

 
 
iv.
no Employee or other Service Provider may receive more than $400,000 dollars (or
the equivalent thereof in shares of Common Stock, based on Fair Market Value on
the date as of which the number of shares is determined) in payment of
Dollar-Denominated Awards that are granted to such Employee or other Service
Provider in any one calendar year.

 
If, after any Award is earned or exercised, the issuance or transfer of shares
of Common Stock or money is deferred, any amounts equivalent to dividends or
other earnings during the deferral period (including shares which may be
distributed in payment of any such amounts) shall be disregarded in applying the
per Employee or other Service Provider limitations set forth above in clauses
(ii), (iii) and (iv) of this Section 4(a). If, in connection with an acquisition
of another company or all or part of the assets of another company by the
Company or a Subsidiary, or in connection with a merger or other combination of
another company with the Company or a Subsidiary, the Company either (A) assumes
stock options or other stock incentive obligations of such other company, or
(B) grants stock options or other stock incentives in substitution for stock
options or other stock incentive obligations of such other company, then none of
the shares of Common Stock that are issuable or transferable pursuant to such
stock options or other stock incentives that are assumed or granted in
substitution by the Company shall be charged against the limitations set forth
in this Section 4(a) above.
 
 
(b)
Shares which may be issued pursuant to Awards may be authorized but unissued
shares of Common Stock, or shares of Common Stock held in the treasury, whether
acquired by the Company specifically for use under this Plan or otherwise, as
the Committee may from time to time determine, provided, however, that any
shares acquired or held by the Company for the purposes of this Plan shall,
unless and until issued to a Service Provider or other rightful holder of an
Award in accordance with the terms and conditions of such Award, be and at all
times remain treasury shares of the Company, irrespective of whether such shares
are entered in a special account for purposes of this Plan, and shall be
available for any corporate purpose.

 
 
(c)
Subject to Section 4(e) below, the maximum aggregate number of shares set forth
in Section 4(a)(i) above shall be charged only for the number of shares which
are actually issued under the Plan; if any shares of Common Stock subject to an
Award shall not be issued to a Service Provider and shall cease to be issuable
to a Service Provider because of the termination, expiration, forfeiture or
cancellation, in whole or in part, of such Award or the settlement of such Award
in cash or for any other reason, or if any such shares shall, after issuance, be
reacquired by the Company because of a Service Provider’s failure to comply with
the terms and conditions of an Award, the shares not so issued, or the shares so
reacquired by the Company, as the case may be, shall no longer be charged
against the limitations provided for in Section 4(a)(i) above and may again be
made subject to Awards.

 
 
(d)
Subject to Section 4(e) below, if the purchase price of shares subject to an
Option is paid in shares of Common Stock in accordance with the provisions of
clause (iv) of Section 7(b) below, or if shares of Common Stock that are issued
or issuable pursuant to an Award are withheld by the Company in accordance with
Section 13(e) below in full or partial satisfaction of withholding taxes due in
respect of the Award or the grant, exercise, vesting, distribution or payment of
the Award, the number of shares surrendered to the Company in payment of the
purchase price of the shares subject to the Option, or the number of shares that
are withheld by the Company in payment of such withholding taxes, shall be added
back to the maximum aggregate number of shares which may be issued pursuant to
Awards under Section 4(a)(i) above, so that the maximum aggregate number of
shares which may be issued pursuant to Awards under Section 4(a)(i) above shall
have been charged only for the net number of shares that were issued by the
Company pursuant to the Option exercise or the Award.

 
 
(e)
If and to the extent that the General Counsel determines that Section 4(c) or
Section 4(d) above or Section 8(f) below shall cause the Company or the Plan to
fail to satisfy any NASDAQ rules or listing standards that apply to the Company
from time to time, or shall prevent Incentive Stock Options granted under the
Plan from qualifying as Incentive Stock Options under Code Section 422, then to
that extent (and only to that extent) Section 4(c), Section 4(d) or Section 8(f)
shall be disregarded.

 
5.  Incentive Awards
 
 
I.
Generally. Incentive Awards shall be subject to the following provisions:

 
 
(a)
Incentive Awards may be granted in lieu of, or as a supplement to, any other
compensation that may have been earned by the Service Provider prior to the date
on which the Incentive Award is granted. The amount of an Incentive Award may be
based upon (i) a specified number of shares of Common Stock or the Fair Market
Value of a specified number of shares of Common Stock, or (ii) an amount not
determined by reference to the Fair Market Value of a specified number of shares
of Common Stock. Any Incentive Award may be paid in the form of money or shares
of Common Stock valued at their Fair Market Value on the payment date, or a
combination of money and such shares, as the Committee may provide. Performance
Share Awards, Performance Unit Awards, Restricted Stock Awards and Restricted
Stock Unit Awards are specific forms of Incentive Awards, but are not the only
forms in which Incentive Awards may be made.

 
 
(b)
Any shares of Common Stock that are to be issued pursuant to an Incentive Award,
and any money to be paid in respect of an Incentive Award, may be issued or paid
to the Service Provider at the time such Award is granted, or at any time
subsequent thereto, or in installments from time to time, as the Committee shall
determine. In the event that any such issuance or payment shall not be made to
the Service Provider at the time an Incentive Award is granted, the Committee
may but need not provide that, until such shares are issued or money is paid in
respect of the Award or until the Award is forfeited, and subject to such terms
and conditions as the Committee may impose, the Award shall earn amounts
equivalent to interest, dividends or another investment return specified by the
Committee, which amounts may be paid as earned or deferred and reinvested, and
which amounts may be paid either in money or shares of Common Stock, all as the
Committee may provide.

 
 
(c)
Incentive Awards shall be subject to such terms and conditions, including,
without limitation, restrictions on the sale or other disposition of the shares
issued or transferred pursuant to such Award, and conditions calling for
forfeiture of the Award or the shares issued pursuant thereto in designated
circumstances, as the Committee may determine; provided, however, that upon the
issuance of shares pursuant to any such Award, the recipient shall, with respect
to such shares, be and become a shareholder of the Company fully entitled to
receive dividends, to vote and to exercise all other rights of a shareholder
except to the extent otherwise provided in the Award. In the case of a
Restricted Stock Award, the recipient shall pay the par value of the shares to
be issued pursuant to the Award unless such payment is not required by
applicable law.

 
 
II.
Performance Share Awards and Performance Unit Awards

 
 
(a)
Subject to the terms and conditions of the Plan, the Committee may grant any
Service Provider a Performance Share Award and/or a Performance Unit Award. The
Committee may but need not provide that a specified portion of the Performance
Share Award or Performance Unit Award will be earned if the specified
performance goal applicable to the Award is partially attained.

 
 
(b)
Subject to Section 6(b) below, the specified performance goal applicable to a
Performance Share Award or Performance Unit Award may but need not consist,
without limitation, of any one or more of the following: completion of a
specified period of employment with or other service that benefits the Company
or a Subsidiary or an Allied Enterprise, achievement of financial or operational
goals, and/or the occurrence of a specified circumstance or event. The
performance goal applicable to Performance Share Awards and Performance Unit
Awards, and the other terms and conditions of such awards need not be the same
for each award or each Service Provider to whom an award is granted. A Service
Provider may (but need not) be granted Performance Share Awards and Performance
Unit Awards each year, and the performance period applicable to any such Award
may overlap with one or more years included in the performance period applicable
to any earlier- or later-granted Award. Subject to Section 6(d) below, the
Committee may retain discretion to adjust the determinations of the degree of
attainment of the performance objectives applicable to Performance Share Awards
and Performance Unit Awards.

 
 
(c)
Subject to Section 6(e) below, the Committee may but need not provide that, if
the Service Provider’s death or disability or another circumstance or event
specified by the Committee occurs before the performance goal applicable to a
Performance Share Award or Performance Unit Award is attained, and irrespective
of whether the performance goal is thereafter attained, the Performance Share
Award or Performance Unit Award will be earned in whole or in part (as the
Committee may specify).

 
 
(d)
The Committee may but need not provide for a Service Provider’s Performance
Share Award or Performance Unit Award to be forfeited in whole or in part if
such Participant’s employment by or other service that benefits the Company, a
Subsidiary or an Allied Enterprise terminates for any reason before shares are
issued or money is paid (as applicable) in full settlement of such Performance
Share Award or Performance Unit Award.

 
 
(e)
Except as otherwise provided in the instrument evidencing a Performance Share
Award or Performance Unit Award, Performance Share Awards and Performance Unit
Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution
or to a Beneficiary.

 
6.  Performance Measures and Other Provisions Applicable to Performance-Based
Compensation Awards
 
 
(a)
Awards that the Committee intends to qualify as Performance-Based Compensation
shall be granted and administered in a manner that will enable such Awards to
qualify as Performance-Based Compensation.

 
 
(b)
The performance goal applicable to any Award (other than an Appreciation-Only
Award) that the Committee intends to qualify as Performance-Based Compensation
shall be based on earnings per share, total shareholder return, or any one or
more of the following performance measures on a consolidated Company, business
unit or divisional level, or by product or product line, as the Committee may
specify: net sales, net income, operating income, return on equity, return on
capital, or cash flow. The Committee shall select the performance measure or
measures on which the performance goal applicable to any such Award shall be
based and shall establish the levels of performance at which such Award is to be
earned in whole or in part. Any such performance measure or combination of such
performance measures may apply to the Service Provider’s Award in its entirety
or to any designated portion or portions of the Award, as the Committee may
specify. The foregoing performance measures shall be determined in accordance
with generally accepted accounting principles (“GAAPs”) to the extent that GAAPs
define such performance measures, and otherwise shall be determined in
accordance with any customary and reasonable definition the Committee approves.
However, notwithstanding the preceding sentence, unless the Committee determines
otherwise prior to payment of an Award to which this Section 6(b) applies, and
subject to any exercise of “negative discretion” by the Committee,
extraordinary, unusual or non-recurring items; discontinued operations; effects
of accounting changes; effects of currency fluctuations; effects of financing
activities (by way of example, without limitation, effect on earnings per share
of issuing convertible debt securities); expenses for restructuring or
productivity initiatives; non-operating items; effects of acquisitions and
acquisition expenses; and effects of divestitures and divestiture expenses, any
of which affect any performance goal applicable to such Award (including,
without limitation, earnings per share but excluding total shareholder return)
shall be automatically excluded or included in determining the extent to which
the performance goal has been achieved, whichever will produce the higher Award.

 
 
(c)
Any provision of the Plan to the contrary notwithstanding, but subject to
Section 6(e), Section 9 and Section 10 below, Awards to which Section 6(b) above
applies shall (i) “be paid solely on account of the attainment of one or more
preestablished, objective performance goals” (within the meaning of Treasury
Regulation 1.162-27(e)(2) or its successor) over a period of one year or longer,
which performance goals shall be based upon one or more of the performance
measures set forth in Section 6(b) above, and (ii) be subject to such other
terms and conditions as the Committee may impose.

 
 
(d)
The terms of the performance goal applicable to any Award to which Section 6(b)
above applies shall preclude discretion to increase the amount of compensation
that would otherwise be due upon attainment of the goal.

 
 
(e)
An Award to which Section 6(b) above applies may be earned in whole or in part
if the Service Provider’s death or disability or a Change in Control or another
circumstance or event specified by the Committee occurs before the performance
goal applicable to the Award is attained, and irrespective of whether the
performance goal applicable to the Award is thereafter attained, but only if and
to the extent that (i) the Committee so provides with respect to such Award, and
(ii) the Award will nevertheless qualify as Performance-Based Compensation if
the performance goal applicable to such Award is attained and the Service
Provider’s death or disability, a Change in Control or any such other
circumstance or event specified by the Committee does not occur.

 
7.  Options. Options shall be subject to the following provisions and such other
terms and conditions, consistent with the following provisions, as the Committee
may provide in the instrument evidencing the Options:
 
 
(a)
Subject to the provisions of Section 10, the purchase price per share shall be,
in the case of an Incentive Stock Option, not less than 100% of the Fair Market
Value of a share of Common Stock on the date the Incentive Stock Option is
granted (or in the case of any optionee who, at the time such Incentive Stock
Option is granted, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of his employer corporation or of
its parent or subsidiary corporation, not less than 110% of the Fair Market
Value of a share of Common Stock on the date the Incentive Stock Option is
granted) and, in the case of a Non-Statutory Stock Option, not less than the par
value of a share of Common Stock on the date the Non-Statutory Stock Option is
granted. Subject to the foregoing limitations, the purchase price per share may,
if the Committee so provides at the time of grant of an Option, be indexed to
the increase or decrease in an index specified by the Committee.

 
 
(b)
The purchase price of shares subject to an Option may be paid in whole or in
part (i) in money, (ii) by bank-certified, cashier’s or personal check subject
to collection, (iii) if so provided in the Option and subject to Section 402 of
the Sarbanes-Oxley Act of 2002 as amended from time to time and subject to such
terms and conditions as the Committee may impose, by delivering to the Company a
properly executed exercise notice together with a copy of irrevocable
instructions to a stockbroker to sell immediately some or all of the shares
acquired by exercise of the option and to deliver promptly to the Company an
amount of sale proceeds (or, in lieu of or pending a sale, loan proceeds)
sufficient to pay the purchase price, or (iv) if so provided in the Option and
subject to such terms and conditions as may be specified in the Option, in
shares of Common Stock which have been owned by the optionee for at least six
months or which were acquired on the open market and which are surrendered to
the Company actually or by attestation. Shares of Common Stock thus surrendered
shall be valued at their Fair Market Value on the date of exercise.

 
 
(c)
Options may be granted for such lawful consideration, including but not limited
to money or other property, tangible or intangible, or labor or services
received or to be received by the Company, a Subsidiary or an Allied Enterprise,
as the Committee may determine when the Option is granted. The consideration for
the grant of options may consist of the discharge of an obligation of the
Company or an Affiliate. Subject to the foregoing and the other provisions of
this Section 7, each Option may be exercisable in full at the time of grant or
may become exercisable in one or more installments and at such time or times and
subject to such terms and conditions, as the Committee may determine. Without
limiting the foregoing, an Option may (but need not) provide by its terms that
it will become exercisable in whole or in part upon the completion of specified
periods of service or earlier achievement of one or more performance objectives
specified therein, or that it will become exercisable only if one or more
performance goals specified therein are achieved. The Committee may at any time
accelerate the date on which an Option becomes exercisable, and no additional
consideration need be received by the Company in exchange for such acceleration.
Unless otherwise provided in the instrument evidencing the Option, an Option, to
the extent it becomes exercisable, may be exercised at any time in whole or in
part until the expiration or termination of the Option.

 
 
(d)
Subject to Section 13(a) below, each Option shall be exercisable during the life
of the optionee only by him or his guardian or legal representative, and after
death only by his Beneficiary. Notwithstanding any other provision of this Plan,
(i) no Option shall be exercisable after the tenth anniversary of the date on
which the Option was granted, and (ii) no Incentive Stock Option which is
granted to any optionee who, at the time such Option is granted, owns stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of his employer corporation or of its parent or subsidiary
corporation, shall be exercisable after the expiration of five (5) years from
the date such Option is granted. If an Option is granted for a term of less than
ten years, the Committee may, at any time prior to the expiration of the Option,
extend its term for a period ending not later than on the tenth anniversary of
the date on which the Option was granted, and no additional consideration need
be received by the Company in exchange for such extension. Subject to the
foregoing provisions of this Section 7(d), the Committee may but need not
provide for an Option to be exercisable after termination of the Service
Provider’s employment or other service for any period and subject to any terms
and conditions that the Committee may determine.

 
 
(e)
An Option may, but need not, be an Incentive Stock Option; provided that the
aggregate Fair Market Value (determined as of the time the option is granted) of
the stock with respect to which Incentive Stock Options may be exercisable for
the first time by any Employee during any calendar year (under all plans,
including this Plan, of his employer corporation and its parent and subsidiary
corporations) shall not exceed $100,000 unless the Code is amended to allow a
higher dollar amount.

 
 
(f)
Shares purchased pursuant to the exercise of an Option shall be issued to the
person exercising the Option as soon as practicable after the Option is properly
exercised. However, the Committee may (but need not) permit the person
exercising an Option to elect to defer the issuance of shares purchased pursuant
to the exercise of the Option on such terms and subject to such conditions and
for such periods of time as the Committee may in its discretion provide. In the
event of such deferral, the Committee may (but need not) pay the person who
exercised the Option amounts equivalent to any dividends paid on or reinvested
in such shares during the deferral period. Such amounts may be paid in cash or
shares, as the Committee may provide.

 
 
(g)
The Committee shall not have the authority to reduce the exercise price of
outstanding Options, except as permitted by Section 10 below (relating to
adjustments for changes in capitalization and similar adjustments).

 
 
(h)
No Employee shall make any elective contribution or employee contribution to the
Plan (within the meaning of Treasury Regulation
Section 1.401(k)-1(d)(2)(iv)(B)(4) or a successor thereto) during the six months
after the Employee’s receipt of a hardship distribution from a plan of the
Company or a related party within the provisions of Code Sections 414(b), (c),
(m) or (o) containing a cash or deferred arrangement under Section 401(k) of the
Code. The preceding sentence shall not apply if and to the extent that the
General Counsel determines it is not necessary to qualify any such plan as a
cash or deferred arrangement under Section 401(k) of the Code.

 
 
(i)
No option shall be exercisable unless and until the Company (i) obtains the
approval of all regulatory bodies whose approval the General Counsel may deem
necessary or desirable, and (ii) complies with all legal requirements deemed
applicable by the General Counsel.

 
 
(j)
An Option shall be considered exercised if and when written notice, signed by
the person exercising the Option and stating the number of shares with respect
to which the Option is being exercised, is received by the designated
representative of the Company on a properly completed form approved for this
purpose by the Committee, accompanied by full payment of the Option exercise
price in one or more of the forms authorized in the instrument evidencing such
Option and described in Section 7(b) above for the number of shares to be
purchased. No Option may at any time be exercised with respect to a fractional
share unless the instrument evidencing such Option expressly provides otherwise.

 
8.  Stock Appreciation Rights. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the Plan, as shall from time to
time be determined by the Committee and to the following terms and conditions:
 
 
(a)
Stock Appreciation Rights that are granted under the Plan may be linked to all
or any part of an Option (“Linked Stock Appreciation Rights”), or may be granted
without any linkage to an Option (“Free-Standing Stock Appreciation Rights”).
Linked Stock Appreciation Rights may be granted on the date of grant of the
related Option or on any date thereafter, as the Committee may determine.

 
 
(b)
Linked Stock Appreciation Rights may be granted either as an alternative or a
supplement to the Option to which they are linked (the “related” Option). Linked
Stock Appreciation Rights that are granted as an alternative to the related
Option may only be exercised when the related Option is exercisable, and at no
time may a number of such Linked Stock Appreciation Rights be exercised that
exceeds the number of shares with respect to which the related Option is then
exercisable. Upon exercise of Linked Stock Appreciation Rights that are granted
as an alternative to an Option, the holder shall be entitled to receive the
amount determined pursuant to Section 8(e) below. Exercise of each such Linked
Stock Appreciation Right shall cancel the related Option with respect to one
share of Common Stock purchasable under the Option. Linked Stock Appreciation
Rights that are granted as a supplement to the related Option shall entitle the
holder to receive the amount determined pursuant to Section 8(e) below if and
when the holder purchases shares under the related Option or at any subsequent
time specified in the instrument evidencing such Stock Appreciation Rights.

 
 
(c)
Stock Appreciation Rights may be granted for such lawful consideration,
including but not limited to money or other property, tangible or intangible, or
labor or services received or to be received by the Company, a Subsidiary or an
Allied Enterprise, as the Committee may determine when the Stock Appreciation
Rights are granted. The consideration for the grant of Stock Appreciation Rights
may consist of the discharge of an obligation of the Company or an Affiliate.
Subject to the foregoing and the other provisions of this Section 8, Stock
Appreciation Rights may be exercisable in full at the time of grant or may
become exercisable in one or more installments and at such time or times and
subject to such terms and conditions, as the Committee may determine. Without
limiting the foregoing, Stock Appreciation Rights may (but need not) provide by
their terms that they will become exercisable in whole or in part upon the
completion of specified periods of service or earlier achievement of one or more
specified performance objectives, or that they will become exercisable only if
one or more specified performance goals are achieved. The Committee may at any
time accelerate the date on which Stock Appreciation Rights become exercisable,
and no additional consideration need be received by the Company in exchange for
such acceleration. Unless otherwise provided in the Plan or the instrument
evidencing the Stock Appreciation Rights, Stock Appreciation Rights, to the
extent they become exercisable, may be exercised at any time in whole or in part
until they expire or terminate.

 
 
(d)
No Free-Standing Stock Appreciation Rights or Linked Stock Appreciation Rights
that are granted as a supplement to the related Option shall be exercisable
after the tenth anniversary of the date on which the Stock Appreciation Rights
were granted, and no Linked Stock Appreciation Rights that are granted as an
alternative to the related Option shall be exercisable after the related Option
ceases to be exercisable. If the Committee grants Stock Appreciation Rights for
a lesser term than that permitted by the preceding sentence, the Committee may,
at any time prior to expiration of the Stock Appreciation Rights, extend their
term to the maximum term permitted by the preceding sentence, and no additional
consideration need be received by the Company in exchange for such extension.
Subject to the foregoing provisions of this Section 8(d), the Committee may but
need not provide for Stock Appreciation Rights to be exercisable after
termination of the Service Provider’s employment or other service for any period
and subject to any terms and conditions that the Committee may determine.

 
 
(e)
Upon exercise of Stock Appreciation Rights, the holder thereof shall be entitled
to receive an amount of money, or a number shares of Common Stock that have a
Fair Market Value on the date of exercise of such Stock Appreciation Rights, or
a combination of money and shares valued at Fair Market Value on such date, as
the Committee may determine, equal to the amount by which the Fair Market Value
of a share of Common Stock on the date of such exercise exceeds the Exercise
Price (as hereafter defined) of the Stock Appreciation Rights, multiplied by the
number of Stock Appreciation Rights exercised; provided that in no event shall a
fractional share be issued unless the instrument evidencing such Stock
Appreciation Rights expressly provides otherwise. In the case of Linked Stock
Appreciation Rights that are granted as an alternative to the related Option,
the Exercise Price shall be the price at which shares may be purchased under the
related Option. In the case of Linked Stock Appreciation Rights that are granted
as a supplement to the related Option, and in the case of Free-Standing Stock
Appreciation Rights, the Exercise Price shall be the Fair Market Value of a
share of Common Stock on the date the Stock Appreciation Rights were granted,
unless the Committee specified a different price when the Stock Appreciation
Rights were granted (which shall not be less than the par value of the Common
Stock).

 
 
(f)
Subject to Section 4(e) above, (i) the limitations set forth in Section 4(a)(i)
above shall be charged only for the number of shares which are actually issued
in settlement of Stock Appreciation Rights; and (ii) in the case of an exercise
of Linked Stock Appreciation Rights that were granted as an alternative to the
related Option, if the number of shares of Common Stock previously charged
against such limitations on account of the portion of the Option that is
cancelled in connection with such exercise in accordance with Section 8(b)
exceeds the number of shares (if any) actually issued pursuant to such exercise,
the excess may be added back to the maximum aggregate number of shares available
for issuance under the Plan.

 
 
(g)
Subject to Section 13(a) below, Stock Appreciation Rights shall be exercisable
during the life of the Service Provider only by him or his guardian or legal
representative, and after death only by his Beneficiary.

 
 
(h)
The Committee shall not have the authority to reduce the exercise price of
outstanding Stock Appreciation Rights, except as permitted by Section 10 below
(relating to adjustments for changes in capitalization and similar adjustments).

 
9.  Certain Change in Control, Termination of Service, Death and Disability
Provisions.
 
The Committee may at any time, and subject to such terms and conditions as it
may impose:
 
 
(a)
authorize the holder of an Option or Stock Appreciation Rights to exercise the
Option or Stock Appreciation Rights (i) on and after a Change in Control, or
(ii) after the termination of the participant’s employment or other applicable
service that benefits the Company or a Subsidiary or an Allied Enterprise, or
(iii) after the participant’s death or disability, whether or not the Option or
Stock Appreciation Rights would otherwise be or become exercisable on or after
any such event, provided that in no event may an Option or Stock Appreciation
Rights be exercised after the expiration of their term;

 
 
(b)
grant Options and Stock Appreciation Rights, which become exercisable only in
the event of a Change in Control;

 
 
(c)
provide for Stock Appreciation Rights to be exercised automatically and only for
money in the event of a Change in Control;

 
 
(d)
authorize any Award to become non-forfeitable, fully earned and payable (i) upon
a Change in Control, or (ii) after the termination of the Service Provider’s
employment with or other applicable service that benefits the Company or a
Subsidiary or an Allied Enterprise, or (iii) after the Service Provider’s death
or disability, whether or not the Award would otherwise be or become
non-forfeitable, fully earned and payable upon or after any such event;

 
 
(e)
grant Awards which become non-forfeitable, fully earned and payable only in the
event of a Change in Control; and

 
 
(f)
provide in advance or at the time of a Change in Control for money to be paid in
settlement of any Award in the event of a Change in Control, either at the
election of the participant or at the election of the Committee.

 
10.  Adjustment Provisions. In the event that any recapitalization, or
reclassification, split-up, reverse split, or consolidation of shares of Common
Stock shall be effected, or the outstanding shares of Common Stock shall be, in
connection with a merger or consolidation of the Company or a sale by the
Company of all or a part of its assets, exchanged for a different number or
class of shares of stock or other securities or property of the Company or any
other entity or person, or a spin-off or a record date for determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in Common Stock or other property (other than normal cash dividends)
shall occur, (a) the maximum aggregate number and the class of shares or other
securities or property that may be issued in accordance with Section 4(a)(i)
above pursuant to Awards thereafter granted, (b) the maximum number and the
class of shares or other securities or property with respect to which Options or
Stock Appreciation Rights, or Awards other than Appreciation-Only Awards and
Dollar-Denominated Awards, may be granted during any calendar year to any
Employee or other Service Provider pursuant to Section 4(a)(ii) or 4(a)(iii)
above, (c) the number and the class of shares or other securities or property
that may be issued or transferred under outstanding Awards, (d) the purchase
price to be paid per share under outstanding and future Awards, and (e) the
price to be paid per share by the Company or a Subsidiary for shares or other
securities or property issued pursuant to Awards which are subject to a right of
the Company or a Subsidiary to reacquire such shares or other securities or
property, shall in each case be equitably adjusted; provided that with respect
to Incentive Stock Options any such adjustments shall comply with Sections 422
and 424 of the Code.
 
11.  Effective Date and Duration of Plan. The Plan shall be effective on the
date on which the shareholders of the Company approve it either (a) at a duly
held shareholders’ meeting, or (b) by the written consent of the holders of a
majority of the securities of the Company entitled to vote, in accordance with
any applicable provisions of the Delaware General Corporation Law. If the Plan
is not so approved by shareholders, the Plan shall be null, void and of no force
or effect. If so approved, Awards may be granted within ten years after the date
of such approval by shareholders, but not thereafter. In no event shall an
Incentive Stock Option be granted under the Plan more than ten (10) years from
the date the Plan is adopted by the Board, or the date the Plan is approved by
the shareholders of the Company, whichever is earlier.
 
12.  Administration.
 
 
(a)
The Plan shall be administered by a committee of the Board consisting of two or
more directors appointed from time to time by the Board. No person shall be
appointed to or shall serve as a member of such committee unless at the time of
such appointment and service he shall satisfy any director independence
requirements then applicable to service on such committee under any NASDAQ rules
or listing standards that apply to the Company at such time. Unless the Board
determines otherwise, such committee shall also be comprised solely of “outside
directors” within the meaning of Section 162(m)(4)(C)(i) of the Code and
Treasury Regulation Section 1.162-27(e)(3), and “non-employee directors” as
defined in SEC Rule 16b-3.

 
 
(b)
The Committee may establish such rules and regulations, not inconsistent with
the provisions of the Plan, as it may deem necessary for the proper
administration of the Plan, and may amend or revoke any rule or regulation so
established. The Committee shall, subject to the provisions of the Plan, have
full power and discretion to interpret, administer and construe the Plan and
full authority to make all determinations and decisions thereunder including
without limitation the authority and discretion to (i) determine the persons who
are Service Providers and select the Service Providers who are to participate in
the Plan, (ii) determine when Awards shall be granted, (iii) determine the
number of shares and/or amount of money to be made subject to each Award,
(iv) determine the type of Award to grant, (v) determine the terms and
conditions of each Award, including the exercise price, in the case of an Option
or Stock Appreciation Rights, and whether specific Awards shall be linked to one
another and if so whether they shall be alternative to or supplement one
another, (vi) make any adjustments pursuant to Section 10 of the Plan, and
(vii) determine whether or not a specific Award is intended to qualify as
Performance-Based Compensation. Without limiting the generality of the
foregoing, the Committee shall have the authority to establish and administer
performance goals applicable to Awards, and the authority to certify that such
performance goals are attained, within the meaning of Treasury Regulation
Section 1.162-27(c)(4). The interpretation by the Committee of the terms and
provisions of the Plan and any instrument issued thereunder, and its
administration thereof, and all action taken by the Committee, shall be final,
binding and conclusive on the Company, its shareholders, Subsidiaries, Allied
Enterprises, all participants and Service Providers, and upon their respective
Beneficiaries, successors and assigns, and upon all other persons claiming under
or through any of them.

 
 
(c)
Members of the Board of Directors and members of the Committee acting under this
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross or willful misconduct in
the performance of their duties.


13.  General Provisions.
 
 
(a)
No Award, including without limitation any Option or Stock Appreciation Rights,
shall be transferable by the Service Provider or other rightful holder of such
Award other than by will or the laws of descent and distribution or to a
Beneficiary. The preceding sentence and any other provision of the Plan to the
contrary notwithstanding, the Committee may (but need not) permit a Service
Provider to transfer any Award, other than an Incentive Stock Option or any
other Award that is linked to an Incentive Stock Option, during his lifetime to
such other persons and such entities and on such terms and subject to such
conditions as the Committee may provide in the instrument evidencing such Award.

 
 
(b)
Nothing in this Plan or in any instrument executed pursuant hereto shall confer
upon any person any right to continue in the employment or other service of the
Company or a Subsidiary or an Allied Enterprise, or shall affect the right of
the Company or a Subsidiary or any Allied Enterprise to terminate the employment
or other service of any person at any time with or without cause.

 
 
(c)
No shares of Common Stock shall be issued or transferred pursuant to an Award
unless and until all legal requirements applicable to the issuance or transfer
of such shares have, in the opinion of the General Counsel, been satisfied. Any
such issuance or transfer shall be contingent upon the person acquiring the
shares giving the Company any assurances the General Counsel may deem necessary
or desirable to assure compliance with all applicable legal requirements.

 
 
(d)
No person (individually or as a member of a group) and no Beneficiary or other
person claiming under or through him, shall have any right, title or interest in
or to any shares of Common Stock (i) allocated, or (ii) reserved for the
purposes of this Plan, or (iii) subject to any Award, except as to such shares
of Common Stock, if any, as shall have been issued to him.

 
 
(e)
The Company and its Subsidiaries and any Allied Enterprises may make such
provisions as they may deem appropriate for the withholding of any taxes which
they determine they are required to withhold in connection with any Award.
Without limiting the foregoing, the Committee may, subject to such terms and
conditions as it may impose, permit or require any withholding tax obligation
arising in connection with any Award or the grant, exercise, vesting,
distribution or payment of any Award, up to the minimum required federal, state
and local withholding taxes, including payroll taxes, to be satisfied in whole
or in part, with or without the consent of the Service Provider or other
rightful holder of the Award, by having the Company withhold all or any part of
the shares of Common Stock that vest or would otherwise be issued or distributed
at such time. Any shares so withheld shall be valued at their Fair Market Value
on the date of such withholding.

 
 
(f)
Nothing in this Plan is intended to be a substitute for, or shall preclude or
limit the establishment or continuation of, any other plan, practice or
arrangement for the payment of compensation or fringe benefits to directors,
officers, employees, consultants or Service Providers generally, or to any class
or group of such persons, which the Company or any Subsidiary now has or may
hereafter lawfully put into effect, including, without limitation, any incentive
compensation, retirement, pension, group insurance, stock purchase, stock bonus
or stock option plan. A Service Provider may be granted an Award whether or not
he is eligible to receive similar or dissimilar incentive compensation under any
other plan or arrangement of the Company.

 
 
(g)
The Company’s obligation to issue shares of Common Stock or to pay money in
respect of any Award shall be subject to the condition that such issuance or
payment would not impair the Company’s capital or constitute a breach of or
cause the Company to be in violation of any covenant, warranty or representation
made by the Company in any credit agreement to which the Company is a party
before the date of grant of such Award.

 
 
(h)
By accepting any benefits under the Plan, each Service Provider, and each person
claiming under or through him, shall be conclusively deemed to have indicated
his acceptance and ratification of, and consent to, all provisions of the Plan
and any action or decision under the Plan by the Company, its agents and
employees, and the Board of Directors and the Committee.

 
 
(i)
The validity, construction, interpretation and administration of the Plan and of
any determinations or decisions made thereunder, and the rights of all persons
having or claiming to have any interest therein or thereunder, shall be governed
by, and determined exclusively in accordance with, the laws of the State of
Delaware, but without giving effect to the principles of conflicts of laws
thereof. Without limiting the generality of the foregoing, the period within
which any action arising under or in connection with the Plan must be commenced,
shall be governed by the laws of the State of Delaware, without giving effect to
the principles of conflicts of laws thereof, irrespective of the place where the
act or omission complained of took place and of the residence of any party to
such action and irrespective of the place where the action may be brought. A
Service Provider’s acceptance of any Award shall constitute his irrevocable and
unconditional waiver of the right to a jury trial in any action or proceeding
concerning the Award, the Plan or any rights or obligations of the Service
Provider or the Company under or with respect to the Award or the Plan.

 
 
(j)
The use of the masculine gender shall also include within its meaning the
feminine. The use of the singular shall include within its meaning the plural
and vice versa.

 
14.  Amendment and Termination. Subject to any applicable shareholder approval
requirements of Delaware or federal law, NASDAQ rules or listing standards, or
the Code, the Plan may be amended by the Board of Directors at any time and in
any respect, including without limitation to permit or facilitate qualification
of Options theretofore or thereafter granted (a) as Incentive Stock Options
under the Code, or (b) for such other special tax treatment as may be enacted on
or after the date on which the Plan is approved by the Board, provided that,
without shareholder approval, no amendment shall increase the aggregate number
of shares which may be issued under the Plan, or shall permit the exercise price
of outstanding Options or Stock Appreciation Rights to be reduced, except as
permitted by Section 10 hereof. The Plan may also be terminated at any time by
the Board of Directors. No amendment or termination of this Plan shall adversely
affect any Award granted prior to the date of such amendment or termination
without the written consent of the holder of such Award.
 